Citation Nr: 1045599	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-37 969A	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the Veteran's claim for service connection 
for bilateral hearing loss.

The Veteran testified at a December 2008 Travel Board hearing at 
the RO before a Veterans Law Judge.  A transcript of that 
proceeding has been associated with the claims file.  

In a February 2009 decision, the Board denied the Veteran's claim 
for service connection for a bilateral hearing loss disability.  
The Veteran filed a motion for reconsideration of the Board's 
decision in March 2009.  See 38 C.F.R. § 20.1001 (2010).  In 
November 2009, the motion for reconsideration was granted; this 
decision replaces the Board's February 2009 decision.  38 
U.S.C.A. § 7103(b) (West 2002); 38 C.F.R. § 20.1100 (2010).  The 
Board remanded this case in March 2010.  It now returns for 
appellate consideration.


FINDING OF FACT

The preponderance of the evidence is against a finding that the 
Veteran's bilateral hearing loss disability had its onset in 
service, manifested within one year of service separation, or is 
otherwise related to his active military service.  


CONCLUSION OF LAW

The Veteran's bilateral hearing loss disability was not incurred 
in or aggravated by active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss certain 
preliminary matters.  Then the Board will render a decision.

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted above, in March 2010, the Board remanded the issue 
currently on appeal.  The Board instructed the RO to obtain 
audiological treatment records from the VA CBOC in Panama City, 
as well as the VA facilities in Panama City and Pensacola, if 
any, and readjudicate the claim.  As further discussed below, the 
requested medical records have been associated with the claims 
file, and the claim was readjudicated in an August 2010 
supplemental statement of the case (SSOC). Thus, there is 
compliance with the Board's remand instructions.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (noting that where the remand 
orders of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance).  

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions. See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) ( 2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his or her possession that 
pertains to the claim. Element (4), however, the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal. See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini, effective May 30, 2008).

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated January 2007. 
The RO informed the appellant of the types of evidence needed in 
order to substantiate his claim for service connection; the 
division of responsibility between the appellant and VA for 
obtaining the required evidence; and the RO requested that the 
appellant provide any information or evidence in his possession 
that pertained to such claim. 38 U.S.C.A. §5103(a); 38 C.F.R. § 
3.159(b).

On March 3, 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. The Court 
held that the VCAA notice must include notice that a disability 
rating and an effective date of the award of benefits will be 
assigned if service connection was awarded.

The Board notes that the Veteran was given appropriate notice 
according to Dingess in the January 2007 letter. To the extent 
there was any error in such notice, since the Board has concluded 
that the preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned, in regards 
to these matters, are rendered moot. See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

b.) Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records, VA treatment records, and a 
VA examination report dated April 2007. Notably, the VA treatment 
records include all of the relevant records of audiological 
treatment identified by the Veteran, to include treatment in 
February 2001, March 2001, January 2004, and June 2004.  
Additionally, the claims file contains the Veteran's statements 
in support of his claim. The Veteran has not referenced any other 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to his claim.

In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal, and for the reasons 
expressed above finds that the development of the claim has been 
consistent with the provisions of the VCAA. The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to the VCAA 
notice. The purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
appealed claim. Accordingly, the Board will proceed to a decision 
on the merits.

II. Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

Service connection may also be granted for an organic disease of 
the nervous system, such as sensorineural hearing loss, when it 
is manifested to a compensable degree within one year of 
separation from service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to establish service connection for the claimed 
disorder, there must generally be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent. 38 C.F.R. § 3.385 (2010).

The Veteran contends that his current bilateral hearing loss is 
the result of noise exposure during service. (See VA Form 9; 
Board hearing transcript, December 2008.) Specifically, he 
contends that his exposure to jet engines, helicopter and 
automatic weapon noise, without the benefit of hearing 
protection, resulted in bilateral hearing loss. Id.

As an initial matter, the Board notes that the Veteran's service 
treatment records are absent complaints of, treatment for or 
diagnosis of any hearing problems. His service personnel records 
reveal that he served as a helicopter mechanic. As such, the 
Board is satisfied that he would have been exposed to noise 
during service. The question remains, however, whether his 
bilateral hearing loss is related to his noise exposure during 
service.

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association (ASA). 
Since November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)- American National 
Standards Institute (ANSI). In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards.

At the December 1965 pre-induction medical examination, 
audiological puretone thresholds were measured as follows 
(converted to ISO-ANSI units):




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
20
10
LEFT
15
10
15
35
15

The criteria for hearing loss as described under 38 C.F.R. § 
3.385 were not met for either the right or left ear, as the 
auditory threshold neither reached a level of 40 decibels or 
greater for any of the frequencies, nor reached a level of 26 
decibels or greater for any three frequencies.

The Veteran's service treatment records indicate that he did not 
complain of, seek treatment for, or receive a diagnosis of any 
hearing loss problems during service.

During the August 1968 separation examination, audiological 
puretone thresholds were measured as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5
-
10
LEFT
15
-5
10
-
15

Again, the criteria for  hearing loss as described under 38 
C.F.R. § 3.385 were not met for either the right or left ear, as 
the auditory threshold neither reached a level of 40 decibels or 
greater for any of the frequencies, nor reached a level of 26 
decibels or greater for any three frequencies. 

As there is no medical evidence of record to show that the 
Veteran had a hearing loss disability during service or within 
one year of discharge from service according to 38 C.F.R. § 
3.385, he is not entitled to service connection for bilateral 
hearing loss on a presumptive basis. See 38 C.F.R. §§ 3.307 and 
3.309(a) (2010).

However, the Board will also consider his claim on a direct 
basis. In this regard, the evidence of record reflects that 
following service, the Veteran never complained of, or sought 
treatment for any hearing problems until February 2001, when he 
was first seen by VA audiology for a hearing aid evaluation.  At 
this evaluation, audiometric findings revealed bilateral moderate 
high frequency sensorineural hearing loss.  Speech discrimination 
ability was 100 percent bilaterally.

At a VA audiological consultation in January 2004, pure tone 
audiometry showed bilateral high frequency sensorineural hearing 
loss; mild to severe from 2000 to 8000 Hz.  Word recognition 
scores were 72 percent and 88 percent in the right and left ears, 
respectively.  

In April 2007, the Veteran was given a VA audiological 
examination. He said that during service, he underwent two years 
of noise exposure from weapons fire, turbo jet engines and flight 
deck noise. He denied any pre or post-service recreational noise 
exposure.

During testing, audiological puretone thresholds were measured as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
30
55
60
LEFT
20
15
35
65
55

Speech recognition ability was 84 percent for the right ear, and 
80 percent for the left ear. Based on these results, the criteria 
for hearing loss disability as described under 38 C.F.R. § 3.385 
were met bilaterally. The VA examiner said that the test results 
indicated normal hearing thresholds from 250 to 1500 Hz, sloping 
to a mild to moderately severe sensorineural hearing loss from 
2000 to 8000 Hz. The test further revealed left ear normal 
hearing thresholds from 250 to 1500 Hz., precipitously dropped to 
a mild to moderately severe sensorineural hearing loss from 2000 
to 8000 Hz. Speech reception thresholds were in agreement with 
puretone averages, and speech recognition scores were excellent 
to good. The inter-test reliability was good. The examiner opined 
that because the Veteran's hearing examinations during service 
and at separation were within normal limits bilaterally, his 
current hearing loss could not be attributed to acoustic trauma 
in service. She noted that no medical follow-up was indicated at 
this time.

In December 2008, the Veteran testified at a Board hearing. He 
said that during service, he experienced temporary ringing in his 
ears after exposure to noise, but said that his hearing returned 
to normal after several minutes. He further claimed that during 
his 1968 separation medical examination, the examiner told him 
that he had a hearing problem and that he should seek medical 
attention. However, the Board notes that although the Veteran 
said that a hearing problem was documented in his separation 
audiological test results, as discussed above, his separation 
examination report revealed normal hearing at service separation.

Based on a review of the complete claims folder, the Board 
concludes that service connection for bilateral hearing loss is 
not warranted. As previously discussed, the Veteran's service 
treatment records indicate that he had no hearing problems during 
service, or within one year of service separation.

Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in the 
adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998). Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims folder and the thoroughness and detail of the opinion. See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In this instance, the VA examiner's medical opinion was based on 
a thorough review of the Veteran's claim folder, including 
negative findings of any hearing loss during service. 
Furthermore, the examination report was comprehensive and fully 
explained the reasons and bases for her opinion. Although the 
examiner considered the Veteran's lay report that his hearing 
loss was the result of noise exposure during service, she 
nevertheless determined that the competent evidence of record 
weighed against a finding that the Veteran's current bilateral 
hearing loss is related to service.

The Board is mindful of the Veteran's contention in his March 
2009 motion for reconsideration that "VA medical records as 
early as Nov 27, 2000 provide diagnosis 389.18-sensorineural 
hearing loss, bilateral."  However, there is no mention of such 
a diagnosis in his November 27, 2000 VA clinic notes or nursing 
follow-up notes from Panama City CBOC.  Indeed, following his 
military service, the earliest documented evidence of record of 
any actual hearing problems was in February 2001, over three 
decades after service, when he was seen in VA audiology at 
Pensacola for a hearing evaluation.  In this regard, it is noted 
that a prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military service, 
as evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent disability. 
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The 
amount of time that passed between service and the first 
documented complaint of record of, or treatment for a hearing 
loss is evidence that weighs against the Veteran's claim.  
Additionally, the Board cannot ignore the significance of the 
fact that the Veteran first filed his present claim for service 
connection in December 2006, nearly forty years after leaving 
service.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim).  

In addition to the competent medical evidence, the Board has 
considered the Veteran's assertion that he was told at separation 
that he had some hearing loss. However, the Court has held that a 
lay person's statement about what a physician told him or her, 
i.e., "hearsay medical evidence," cannot constitute medical 
evidence, as "the connection between what a physician said and 
the layman's account of what he purportedly said, filtered as it 
was through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence." See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

The Board has also considered the Veteran's lay statements 
asserting that his hearing loss began during service. As a lay 
person, the Veteran is competent to report subjective complaints 
of that nature, and, thus, the Board finds that Veteran's lay 
reports of a continuity of symptomatology are entitled to some 
probative weight.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  While the Board does not doubt the sincerity of the 
Veteran's belief that he has had hearing loss since service, the 
evidence of record contains some inconsistencies that diminish 
the reliability of his current recollections.  Specifically, the 
Veteran has reported that during his 1968 separation medical 
examination, the examiner told him that he had a hearing problem 
and that he should seek medical attention.  However, no such 
findings are noted in the August 1968 separation examination 
report.  Rather, the examination report shows that the Veteran 
had normal hearing at service separation.  In this regard, the 
Board finds the credibility of the Veteran's statements as to in-
service onset and continuity of symptomatology to be at best 
questionable.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995) (Credibility can be generally evaluated by a showing of 
interest, bias, or inconsistent statements, and the demeanor of 
the witness, facial plausibility of the testimony, and the 
consistency of the witness testimony.).  

In this case, a VA examiner concluded that the Veteran's current 
hearing disability was not related to service. The Board finds 
that this opinion from a competent health care specialist is the 
most probative evidence of record as to the relationship between 
his current disability and service, and ultimately outweighs the 
Veteran's lay reports of continuity of symptomatology since 
service.

The Board is sympathetic to the Veteran's confusion over the fact 
that he was awarded service connection for tinnitus secondary to 
noise exposure in service, but not hearing loss. However, the 
Board is prohibited from exercising its own independent judgment 
to resolve medical questions, and must rely on competent medical 
evidence. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 
In this case, a competent VA examiner found that the Veteran's 
tinnitus was as likely as not related to service, but at the same 
time, also found that his hearing loss was unlikely to be related 
to service. That examiner explained that this conclusion was 
based on the absence of objective testing showing the presence of 
a hearing loss disability at separation. The Board believes this 
opinion to be the most probative and persuasive evidence of 
record.

Accordingly, the Board concludes that the preponderance of the 
evidence of record is against the claim for service connection 
for a bilateral hearing loss disability; the "benefit-of-the-
doubt" rule enunciated in 38 U.S.C.A. § 5107(b) does not apply, 
as there is not an approximate balance of evidence. See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a bilateral hearing loss disability is 
denied.



			
	Robert E. Sullivan	David L. Wight
	             Veterans Law Judge                                       
Veterans Law Judge
       Board of Veterans' Appeals                           Board 
of Veterans' Appeals



	                         
__________________________________________
K. Parakkal 
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


